Citation Nr: 0602416	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-20 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971, to include service in the Republic of Vietnam from May 
1970 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2005.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran served in Vietnam from May 1970 to March 1971.  
He contends that he has PTSD due to his service in Vietnam.  

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link established by medical evidence 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2005).  

At the September 2005 hearing, the veteran stated that he 
experienced an ambush while in Vietnam.  

Finally, the claims file does not show evidence of a 
diagnosis of PTSD.  It was noted that the veteran had sought 
treatment at the Vet Center, however, those records are not 
associated with the claims file.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should obtain records of the 
veteran's treatment at the Vet Center, in 
Cleveland, Ohio, and any other 
outstanding psychiatric treatment 
records, VA or private.  

2.  The veteran should be provided an 
opportunity to provide detailed 
information about his stressor(s), to 
include any ambush.  He should provide a 
description of the stressor(s), location, 
and dates.  He should identify the name 
of the fellow service man ("Pot-head") 
that was killed.  

Thereafter, the RO should contact the 
appropriate organizations, to include the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) in order to 
corroborate the veteran's in-service 
stressors.  

3.  The RO then should schedule the 
veteran for a VA psychiatric examination, 
including psychological testing, in order 
to determine if the veteran has PTSD due 
to the verified in-service stressor.  

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the veteran's claim.  
If the benefit sought on appeal is not 
granted, the veteran should be provided 
with a Supplemental Statement of the 
Case, and an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

